Citation Nr: 0329872	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-02 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for left ankle disability, 
to include as secondary to service-connected lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
September 1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  Jurisdiction over the claims folders 
was subsequently transferred to the RO in Providence, Rhode 
Island.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's claim.  The 
Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In April 2003, the RO sent the veteran a letter which was 
intended to comply with the notification requirements of the 
VCAA.  It informed the veteran that if the evidence and 
information requested in the letter were not received by May 
21, 2003, the RO would decide the claim based on the evidence 
of record and the records of any VA examinations and opinions 
it had obtained.  Although the time limit for the submission 
of additional evidence and information was consistent with a 
VA regulation then in effect, the United States Court of 
Appeals for the Federal Circuit has invalidated the VA 
regulation to the extent that it authorized VA to deny a 
claim before the expiration of the one-year period for 
response provided by 38 U.S.C.A. § 5103(b).  See Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010, (Fed Cir., Sep. 22, 2003).  

The Board also notes that the RO appears to be basing its 
denial of the veteran's claim on the absence of competent 
evidence of a current disability.  It has referred to VA 
examinations performed in 1999 and 2000 in support of this 
conclusion.  The record reflects that neither of these 
examinations included an examination of the veteran's left 
ankle.  In fact, the most recent VA examination of the 
veteran's left ankle was in October 1998.  At that time, the 
veteran's left ankle was found to be normal on physical 
examination.  However, this examination did not include an X-
ray study of the left ankle and the examiner did not review 
the veteran's claims folder, to include the report of an 
April 1997 X-ray study of the veteran's left ankle which 
revealed soft tissue swelling and suggestion of tibiotalar 
joint effusion.  

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified, but not 
provided, by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative, and request them to 
provide a copy of such evidence.

3.  When all indicated record 
development has been completed, the RO 
should make arrangements for the 
veteran to be afforded VA orthopedic 
examination in order to determine the 
nature, extent, and etiology of any 
currently present left ankle 
disability.  The claims folders must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed.  Based on the results of 
the examination and the review of the 
claims folder, the examiner should 
provide an opinion with respect to each 
currently present left ankle disorder 
as to whether it is at least as likely 
as not that the disorder is 
etiologically related to the veteran's 
military service, or was caused or 
chronically by his service-connected 
lumbar spine disability.

The supporting rationale for each 
opinion expressed must also be 
provided.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issue on appeal.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome warranted.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski , 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




